Citation Nr: 0714608	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-08 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, prior to September 23, 2002.

2.  Entitlement to a separate evaluation in excess of 40 
percent for orthopedic manifestations of degenerative disc 
disease of the lumbar spine, with compression fracture at L1, 
from September 23, 2002.

3.  Entitlement to a separate evaluation in excess of 10 
percent for neurologic manifestations of degenerative disc 
disease of the lumbar spine, with compression fracture at L1, 
from September 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) in Louisville, Kentucky.  

The June 2000 rating decision on appeal increased the 
evaluation assigned for the disability at issue from 10 
percent to 30 percent, effective from March 7, 2000, the date 
of the increased rating claim.  Thereafter, a rating decision 
in July 2002 increased the evaluation assigned for the 
disability at issue from 30 percent to 40 percent, also 
effective from March 7, 2000.  During the course of the 
appeal, a rating decision in November 2002 assigned a 
temporary total hospitalization rating, pursuant to 38 C.F.R. 
§ 4.29, from September 24, 2002 through December 31, 2002, 
and continued a 40 percent rating from January l, 2003.

In October 2003, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development of the 
record and to ensure due process.  

The Board issued a decision in March 2006 wherein the Board: 
(1) denied an evaluation in excess of 40 percent for the 
disability at issue, prior to September 23, 2002; (2) granted 
a separate evaluation of 40 percent for the orthopedic 
manifestations of the disability at issue, from September 23, 
2002; and (3) granted a separate evaluation of 10 percent for 
the neurologic manifestations of the disability at issue, 
from September 23, 2002.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2006, his attorney and VA's Office of 
General Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision to the extent the Board denied evaluations in excess 
of those assigned, and remand the case for readjudication in 
compliance with directives specified.  The Court issued an 
order in October 2006, granting the joint motion and since 
has returned the case to the Board.

The March 2006 Board decision also remanded issues of 
entitlement to service connection for post-traumatic stress 
disorder, entitlement to service connection for skin cancer, 
and entitlement to an initial evaluation in excess of 10 
percent for a postoperative scar of the lumbar spine, for 
issuance of a statement of the case in compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  By a rating 
decision dated in April 2006, service connection was granted 
for post-traumatic stress disorder.  A statement of the case 
as to the issues of entitlement to service connection for 
skin cancer, and entitlement to an initial evaluation in 
excess of 10 percent for a postoperative scar of the lumbar 
spine, was issued to the veteran and his representative also 
in April 2004.  No appeal was taken from the April 2004 
rating decision, and a timely substantive appeal has not been 
received following issuance of the April 2004 statement of 
the case as to the skin cancer and postoperative lumbar spine 
scar issues.  As such, these matters are not for appellate 
consideration. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, has been manifested by mild 
anterior compression of the L1 vertebral body, and subjective 
complaints of pain, productive of severe limitation of 
motion, with no more than mild neurological deficit.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, prior to September 23, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5285, 5292, 5295 (as in effect prior to September 26, 
2003).

2.  The criteria for a separate evaluation of 50 percent for 
orthopedic manifestations of the service-connected 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1, from September 23, 2002, have 
been met, except for the temporary total convalescence rating 
in effect from September 24, 2002 through December 31, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5285, 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5235, 5237, 5242, 5243 (as in effect from September 26, 
2003). 

3.  The criteria for a separate evaluation in excess of 10 
percent for neurologic manifestations of the service-
connected degenerative disc disease of the lumbar spine, with 
compression fracture at L1, from September 23, 2002, have not 
been met, except for the temporary total convalescence rating 
in effect from September 24, 2002 through December 31, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 8520, 8521, 8524, 8525, and 8526 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of September 2001, February 2004, and March 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claim for an increased 
disability rating for his service-connected degenerative disc 
disease of the lumbar spine, with compression fracture at L1.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.  

In addition, the March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claim, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, as well as 
statements submitted on his behalf.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  At the time of the veteran's claim 
for an increased disability evaluation, in March 2000, he was 
rated in accordance with Diagnostic Code 5285.  The first 
amendment to the rating criteria for spinal disabilities 
affected Diagnostic Code 5293 and went into effect on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 41,454 
(Aug. 27, 2003).  The Board will now analyze the veteran's 
claim with respect to the pertinent laws for all of the above 
periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Analysis

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Throughout the rating period on 
appeal, the veteran is assigned a 40 percent evaluation for 
his low back disability.  The June 2000 rating decision on 
appeal indicates that the disability was evaluated pursuant 
to Diagnostic Code 5299-5292.  Diagnostic code 5292, 
concerning limitation of lumbar motion, does not afford a 
rating in excess of 40 percent.  As such, that Code section 
cannot serve as a basis for an increased rating here.  
Similarly, Diagnostic Code 5295, pertaining to lumbosacral 
strain, provides a maximum benefit of 40 percent.  Thus, an 
increased rating is also not possible under that Code 
section.  

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as the complete immobility of a 
joint in a fixed position).  The evidence establishes that 
the veteran has been diagnosed with a degenerative disc 
disease.  However, the veteran retained a significant range 
of motion and there is no evidence that he has a fixed 
deformity of the lumbar spine.  As such, the Board does not 
believe that an evaluation in excess of 40 percent under 
Diagnostic Code 5289 is warranted.

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285,while the veteran has 
an old compression fracture, there is no evidence that the 
veteran experiences abnormal mobility requiring a neck brace.  
However, the Board finds that the veteran has demonstrable 
deformity of a vertebral body.  In this regard, it is noted 
that on initial VA x-ray examination of the lumbar spine 
following service, in May 1974, mild anterior compression of 
the L1 vertebral body was identified.  The remainder of the 
vertebral bodies had normal alignment.  This finding warrants 
that 10 percent be added to the rating assigned for 
limitation of motion.  As noted above, the veteran has been 
assigned a 40 percent rating under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  When 10 percent is 
added for demonstrable deformity of the L1 vertebral body 
(mild anterior compression), a 50 percent rating is for 
assignment.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the evidence fails to indicate an absent ankle jerk.  
Regarding muscle spasms, a February 2000 VA outpatient 
treatment record revealed that there was no muscle tightness.  
There was no obvious muscle spasm upon VA examination in May 
2000.  However, a September 2000 VA outpatient treatment 
report did contain a diagnosis of thoracolumbar paraspinal 
muscle spasms.  However, the Board finds that such diagnosis 
does not establish that the disability picture as a whole 
more nearly approximates the criteria for a 60 percent 
rating.

Regarding other neurologic findings, a VA outpatient 
treatment record dated in February 2000 showed positive 
straight leg raise at 50 degrees on the left.  Moreover, VA 
examination in May 2000 revealed a patellar reflex on the 
left that was more brisk than on the right.  Additionally, a 
July 2000 VA clinical record again showed a positive straight 
leg raise.  That report further showed slight loss of 
sensation in the medial aspect of the left lower extremity.  
Furthermore, private treatment reports dated in 2001 reveal 
findings of numbness in the left calf, as well as complaints 
of persistent radicular pain down the left leg.  
Specifically, an October 2001 report indicated diminished 
sensation in the lateral aspect of the left calf.  Straight 
leg raise was positive at approximately 45 degrees on the 
left side. 

The Board finds that the neurologic findings detailed above 
do not more nearly approximate the next-higher 60 percent 
rating under the old version of Diagnostic Code 5293.  In so 
finding, it is noted that a May 1999 private treatment record 
showed no findings of radiculopathy upon objective 
examination.  A June 1999 private treatment report showed 
negative straight leg raise.  At that time, the veteran had 
sensation to light and sharp touch.  Additionally, VA 
outpatient treatment reports dated in February 2000 and 
September 2000 noted that sensation was intact.  Reflexes 
were 2+ bilateral on those occasions.  The September 2000 
report also showed 5/5 motor strength in the lower 
extremities.  Further, VA examination in May 2000 revealed 
that lower extremity strength was equal bilaterally.  Deep 
tendon reflexes were also equal, except for the brisk 
patellar reflex discussed previously.  Lower extremity 
sensation to light touch was equal bilaterally.  Finally, a 
private treatment record dated in October 2001 noted that 
motor strength of the quadriceps, hamstrings, tibialis 
anterior, EHL and gastroc-soleus were intact.

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 50 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine, with compression fracture at L1.  As noted 
above, one relevant Diagnostic Code for consideration in this 
regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  Diagnostic Code 5285 concerning 
demonstrable deformity of a vertebral body is also for 
consideration.

Under Diagnostic Code 5292, a 10 percent rating is warranted 
for slight limitation of motion.  A 20 percent rating applies 
for moderate limitation of motion.  Finally, where the 
evidence reveals severe limitation of lumbar motion, a 40 
percent rating is warranted.  

Regarding range of lumbar motion, upon VA examination in 
December 2002, the veteran had forward flexion to 75 degrees, 
with pain.  He had backward extension to 15 degrees with 
pain.  He had 10 degrees rotation to the right and 20 degrees 
rotation to the left.  

The range of motion findings detailed above, standing alone, 
signify moderate lumbar disability.  However, in evaluating 
the degree of disability under Diagnostic Code 5292, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, at 
the December 2002 VA examination the veteran complained that 
he was unable to sleep more than two hours a night due to 
back pain.  Such pain also made it difficult to put on and 
take off his shoes.  He reported pain with prolonged sitting 
and was unable to drive for more than one hour.  The veteran 
expressed similar pain complaints at a November 2001 hearing 
before the RO.  At that time, he stated that he had 
difficulty getting up in the morning.  (Transcript "T," at 
7.)  He explained that he had to take a long, hot shower to 
relax his muscles.  He also indicated at the hearing that he 
was wearing a back brace.  (T. at 8.)  He was taking pain 
medications and muscle relaxers.  He also had trouble 
attending his son's sporting events, since bleachers were 
uncomfortable for his back.  (T. at 9.)  

In addition to the subjective complaints described above, the 
evidence of record objectively verifies the veteran's low 
back pain.  Indeed, the VA examiner in December 2002 
indicated that all range of motions were accompanied by pain.  
There was also limitation of function with respect to 
pushing, pulling, squatting, kneeling, crawling, twisting and 
driving.  Additionally, a December 2002 letter written by J. 
J. V., M.D. indicated that the veteran suffered from severe 
low back pain.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the veteran's low back 
disability warrant a 40 percent evaluation under Diagnostic 
Code 5292.  
Moreover, no alternate Code sections afford a rating in 
excess of that amount based on limitation of motion.  Indeed, 
as the medical evidence does not demonstrate functional 
impairment comparable to ankylosis, even with consideration 
of additional functional impairment due to pain, Diagnostic 
Codes 5286, and 5289 are not for application.  Moreover, 
Diagnostic Code 5295, for lumbosacral strain, does not 
provide a rating in excess of 40 percent.  As noted above, 
under Diagnostic Code 5285, as demonstrable deformity of the 
L1 vertebral body has been demonstrated, 10 percent is added 
to the 40 percent rating assigned based on limitation of 
motion.  Hence, the orthopedic manifestations of the 
disability at issue warrant a 50 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine with 
compression fracture at L1.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the veteran's neurologic disability 
picture involves complaints of radicular pain in the left 
leg, with some loss of sensation in the medial aspect of that 
extremity.  The record also shows findings of positive 
straight leg test.  However, upon VA examination in December 
2002, there were no motor or sensory changes in the lower 
extremities.  There was full muscle strength and muscle 
development in both legs.  

Overall, the Board finds that the medical evidence detailed 
above warrants a finding of no more than mild neurological 
manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating, and no more, under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine, with 
compression fracture at L1.  It has been determined that the 
veteran is entitled to a 50 percent rating under Diagnostic 
Codes 5285 and 5292 for his orthopedic manifestations, and 
that he is entitled to a 10 percent evaluation under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations.  Those separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  In the present case, the 
veteran is service-connected for post-traumatic stress 
disorder (PTSD) (rated 50 percent); gastroesophageal reflux 
disease with hiatal hernia and history of antral ulcer (rated 
10 percent disabling); and scar of the lumbar spine, 
postoperative (rated 10 percent disabling from September 24, 
2002).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 50 percent (orthopedic 
manifestations of low back disability), 50 percent (PTSD) 10 
percent (neurological manifestations of his low back 
disability), 10 percent (gastroesophageal reflux disease with 
hiatal hernia and history of antral ulcer), and 10 percent 
(scar of the lumbar spine, postoperative), an evaluation of 
80 percent is derived prior to September 24, 2002, and an 
evaluation of 80 percent is derived from September 24, 2002.  
These combined ratings do not exceed the temporary total 
convalescence rating assigned for the period from September 
24, 2002 through December 31, 2002.  These combined ratings 
also do not exceed the combined 80 percent rating currently 
in effect for September 23, 2002, and from January 1, 2003.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to a combined service-connected 
disability evaluation of no less than 80 percent if he is 
rated separately for the orthopedic and neurologic 
manifestations of the disability at issue, except for the 
temporary total convalescence rating in effect from September 
24, 2002 through December 31, 2002.  As such, the veteran is 
not prejudiced by the grant of a separate 50 percent rating 
for the orthopedic manifestations of the disability at issue, 
and a separate 10 percent rating for the neurologic 
manifestations of the disability at issue, for the period 
from September 23, 2002, through September 25, 2003, except 
for the temporary total convalescence rating in effect from 
September 24, 2002 through December 31, 2002.  As discussed 
above, there is no basis for separate evaluations in excess 
of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
for vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

Diagnostic Code 5285 was removed under the amendments 
effective September 26, 2003.  However, as adding 10 percent, 
for demonstrable deformity of L1 vertebral body, to the 
rating assigned for limitation of motion, is more favorable 
to the veteran, the Board will continue application of 
Diagnostic Code 5285 post-September 26, 3003.  Pursuant to 
Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See also 
Kuzma v. Principi, 16 Vet App 140 (2002).

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 50 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 50 percent for the 
disability at issue, based on the 10 percent added to a 40 
percent rating based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the veteran to qualify for a 
50 percent evaluation under the General Rating Formula for 
Disabilities of the Spine based on limitation of motion.  
Moreover, while VA examination in September 2005 did indicate 
decreased mobility and problems with lifting and carrying, 
and while he had severe limitations as to exercise and 
sports, the veteran's disability picture is not found to be 
more comparable to ankylosis based on additional functional 
limitation of motion due to factors such as pain and 
weakness.  In so finding, it is noted that the September 2005 
VA examination report showed that the veteran's low back 
disability did not affect the veteran's daily activities of 
feeding, bathing, dressing, toileting or grooming.  

The Board also acknowledges several lay statements submitted 
in 2004.  Such statements attest to the veteran's back pain 
and his limited physical abilities resulting from such back 
pain.  While lay persons are competent to report their 
observations, where the determinative issue involves medical 
determinations, such as disability status, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 50 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine, with compression fracture at L1, for the period from 
September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact, except for the temporary total convalescence rating 
in effect from September 24, 2002 through December 31, 2002.  
For the reasons already discussed, the evidence fails to 
support a rating in excess of that amount for the veteran's 
neurologic manifestations of his back disability.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his degenerative disc disease of 
the lumbar spine, with compression fracture at L1.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Entitlement to a rating of 50 percent for degenerative disc 
disease of the lumbar spine, with compression fracture at L1, 
prior to September 23, 2002, is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.

Except for the temporary total convalescence rating in effect 
from September 24, 2002 through December 31, 2002, 
entitlement to a separate evaluation of 50 percent for 
orthopedic manifestations of the veteran's degenerative disc 
disease of the lumbar spine, with compression fracture at L1, 
from September 23, 2002, is granted, subject to the 
applicable law and regulations governing the award of 
monetary benefits.

Except for the temporary total convalescence rating in effect 
from September 24, 2002 through December 31, 2002, 
entitlement to a separate evaluation in excess of 10 percent 
for neurologic manifestations of the veteran's service-
connected degenerative disc disease of the lumbar spine, with 
compression fracture at L1, from September 23, 2002, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


